            UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                           GAINESVILLE DIVISION

UNITED STATES OF AMERICA,

v.                                             Case No. 1:19cr10-MW/GRJ

CLINTON LOUIS BENCSIK,

      Defendant.
__________________________________/

                  ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the United States

Magistrate Judge, ECF No. 30, to which there has been no timely objection,

and subject to this Court’s consideration of the plea agreement pursuant to

Fed. R. Crim. P. 11(e)(2), the plea of Guilty of the Defendant to Count One of

the Indictment against him is hereby ACCEPTED. All parties shall appear

before the Court for sentencing as directed.

      SO ORDERED on May 24, 2019.

                                    s/Mark E. Walker           ____
                                    Chief United States District Judge
